IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Debra Elliott,                    :
                       Petitioner :
                                  :
           v.                     :            No. 1067 C.D. 2016
                                  :
Workers' Compensation Appeal      :
Board (SEPTA),                    :
                       Respondent :


                                       ORDER


             NOW, March 16, 2017, upon consideration of petitioner’s

application for reargument en banc and respondent SEPTA’s answer in

response thereto, the application is denied.




                                               MARY HANNAH LEAVITT,
                                               President Judge